DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-19 are pending and under examination.

Priority
This application claims priority to U.S. Provisional Application No. 63/100,221, filed 03/04/2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/100,221, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The amounts of PEA (i.e., “not exceeding about 1200 mg/day”), beta-caryophyllene (i.e., “not exceeding about 0.1mL/kg”), and DHA (i.e., “not exceeding about 10 mg/kg”) as recited in Claims 1 and 9 and the amounts of PEA (i.e., “in a weight percentage between about 1 and about 2%”), beta-caryophyllene (i.e., “in a weight percentage between about 10 and about 30%”), and DHA (i.e., “in a weight percentage between about 10 and about 30%”) as recited in Claim 14 are nowhere disclosed or described in the ‘221 application.  The only amounts of PEA, beta-caryophyllene, and DHA disclosed in the ‘221 application are in Table 1, which provides daily dose ranges in milligrams for a specific formulation called “eCS-TONE”.

Information Disclosure Statement
No Information Disclosure Statement has been filed.  
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 5 is objected to because of the following informalities:  the word “beta-caryoplyllene” is misspelled in line 2.  The correct spelling is - - - beta-caryophyllene - - - as found elsewhere in the claims and specification.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites that the one or more compounds with anti-inflammatory activity “is selected from the group consisting of polyphenols”.  As there is only a single member of the recited “group”, i.e., polyphenols, the claim should read “…there the one or more compounds with anti-inflammatory activity is one or more polyphenols”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the word “polyphenyl” is misspelled in line 2.  The correct spelling is - - - polyphenol - - - as found elsewhere in the claims and specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-13 and 17-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
It is totally unclear the amounts of PEA, beta-caryophyllene, and DHA that are intended to be present in the claimed “pharmaceutical daily dosage form”. 
First, Applicant recites amounts in terms of “mg/day” and “mg/kg” that are “contained in the daily dosage form”, e.g., PEA “not exceeding about 1200 mg/day”, beta-caryophyllene “not exceeding about 0.1mL/kg”, and DHA “not exceeding about 10 mg/kg”. Reciting amounts of active agents present in a dosage form in terms of “mg/kg” is indefinite because it is not clear whether “kg” in mg/kg is intended to refer to the body weight of the intended subject or the total weight of the dosage form.  To the extent that the “kg” refers to the body weight of an intended subject, this further renders the claims unclear because amounts would be dependent upon the intended subject to be administered the dosage form.  Furthermore, at Table 1 of the disclosure Applicant describes these amounts as the “Daily Dose Range”, which a person of ordinary skill in the art would understand as the amount administered to a subject per day, NOT amounts that are “contained in the daily dosage form”.
Second, in addition to reciting amounts in terms of “mg/day” and “mg/kg”, the claims also recite the daily form has PEA in a weight percentage between about 1 and about 2%, beta-caryophyllene (BCP) in a weight percentage between about 10 and about 30%, and DHA in a weight percentage between about 10 and about 30%.  Thus, it is unclear which of these limitations is intended to control the amount of each agent that is actually present in the daily dosage form. 
As a non-limiting example, consider a 1000 mg daily dosage form comprising 10 mg PEA, 300 mg BCP, and 300 mg DHA.  This dosage form comprises 1% by weight PEA, 30% by weight BCP, and 30% by weight DHA, thus falling within the scope of the claimed weight percentage limitations.  However, if intended to be administered to a mammal weighing 70 kg (average human), the amounts exceed those as defined in terms of “mg/kg” for the BCP component, i.e., 4.28 mg/kg exceeds the claimed “not exceeding about 0.1mL/kg”.  Similarly, if this same dosage form is administered 3x per day (TID) to a subject weighing about 70 kg, the amount of DHA administered (900 mg; 13 mg/kg) would exceed the claimed “not exceeding about 10 mg/kg”.  Thus, referencing “doses” that are “contained in the daily dosage form” is ambiguous and confusing and inconsistent with the claimed weight percentages.
It is suggested that Applicant amend the claims to clearly delineate daily dosage limitations, i.e., amounts intended to actually be administered to the claimed subject per day, and the amounts actually intended to be present in the claimed dosage form.  For example:
1. A method of treating inflammatory and neuropathic pain in a mammal comprising:
administering to a mammal in need thereof a synergistic pharmaceutical daily dosage form comprising: between about 1 and about 2% by weight of palmitoylethanolamide (PEA) in an ultramicronized form, between about 10 and about 30% by weight of beta-caryophyllene (BCP) in liquid form, and between about 10 and about 30% by weight of docosahexaenoic acid (DHA) in liquid form,
wherein a daily dose of the palmitoylethanolamide (PEA) does not exceed about 1200 mg/day, a daily dose of the beta-caryophyllene (BCP) does not exceed about 0.1mL/kg per kg body weight of the mammal, and a daily dose of the docosahexaenoic acid (DHA) does not exceed about 10 mg/kg per kg body weight of the mammal.

Claims 4-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 recites improper Markush group language, i.e., “selected from the group comprising plant derived terpenes/terpenoids, polyphenols, B vitamins, and combinations thereof”.  This renders the metes and bounds of the claims unclear because “selected from the group comprising” is open-ended language thus not clearly limiting the selection from only those recited.
It is suggested that Applicant amend Claim 4 to recite proper Markush group language, i.e., “selected from the group consisting of plant derived terpenes/terpenoids, polyphenols, B vitamins, and combinations thereof”.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 depends from claim 6, which further limits the one or more compounds with anti-inflammatory activity recited in claim 3 to “polyphenols”.  Claim 7 recites the one or more compounds with anti-inflammatory activity comprises a polyphenol selected from the group consisting of Flavonoids, Polyphenolic amides, other polyphenols, and combinations thereof.  As “other polyphenols” does not further limit “polyphenols”, claim 7 fails to further limit claim 6 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Amending Claim 7 by deleting “other polyphenols” from the recited Markush group would overcome this rejection.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depends from claim 1 and recited the pharmaceutical daily dosage form “is for human or veterinary use”.  This limitations pertains only to an intended use of the daily dosage form of claim 1 and does not in any way further limit to whom the daily dosage form is administered or of what the daily dosage form is comprised.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest administration of a dosage form comprising palmitoylethanolamide (PEA) in a weight percentage of between about 1 and about 2%, beta-caryophyllene (BCP) in a weight percentage between about 10 and about 30% and docosahexaenoic acid in a weight percentage between about 10 and about 30% and one or more compounds with anti-inflammatory activity to subjects in need of treating neuropathic and inflammatory pain.  The closest prior art are WO 2012/104706 A1 and WO 2019/197967 A1.  WO ‘706 teaches combinations for the treatment of pain comprising beta-caryophyllene and docosahexaenoic acid, e.g., BCP/DHA in a ratio of 2:1 administered in a quantity of about 0.8-1.5 g/day.  WO ‘967 teaches compositions for the treatment of peripheral neuropathies comprising at least one endocannabinoid, at least one phytoterpene, and at least one component selected from alpha-lipoic acid, vitamin D and mixtures thereof.  While the endocannabinoid is preferably palmitoylethanolamide (PEA) and the phytoterpene is preferably beta-caryophyllene, the weight ratio of the endocannabinoid to phytoterpene is 2:1 to 200:1, whereas the claims require the beta-caryophyllene is present in a much higher weight percentage (10-30%) than the palmitoylethanolamide (PEA) (1-2%).  In fact, the weight percentage of the phytoterpene in WO ‘967 is “up to 5 wt%”, which is at least 2-fold lower than the amount required by the instant claims.
It is the position of the Examiner that while a person of ordinary skill in the art might be inclined to combine palmitoylethanolamide (PEA), beta-caryophyllene (BCP), and docosahexaenoic acid in a dosage form, there is no reason or motivation in the prior art to formulate such a composition with only about 1 to about 2% PEA.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
i) WO 2011/027373 A1
ii) WO 2012/104706 A1
iii) WO 2019/197967 A1
iv) SEOL ET AL. (Korean J. Anesthesiol., 2017 October 70(5): 561-566)
v) PETROSINO ET AL. (Front. Pharmacol. March 2018, 9:249, 17 pages)
vi) FOTIO ET AL. (Front. Pharmacol. June 2019, 10:711, 11 pages)
vii) D’AMICO ET AL. (Int. J. Mol. Sci. 2020, 21, 5330, 27 pages).

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038